Citation Nr: 0608180	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran testified before the 
undersigned at a hearing held at the RO in May 2005.  The 
Board remanded this case in June 2005 for further 
development.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.  The veteran's lumbar spine disorder did not originate in 
service or within one year of his discharge therefrom, is not 
otherwise etiologically related to service, and was not 
caused or chronically worsened by service-connected 
disability.

2.  The veteran's cervical spine disorder did not originate 
in service or within one year of his discharge therefrom, is 
not otherwise etiologically related to service, and was not 
caused or chronically worsened by service-connected 
disability.
.
3.  The veteran's service-connected disorders include post-
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling; shell fragment wound scar of the dorsal spine, 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling; degenerative changes of the dorsal spine, 
evaluated as 10 percent disabling; and bilateral hearing 
loss, evaluated as 10 percent disabling.  The veteran's 
combined disability rating is 70 percent.

4.  The veteran has a high school education and training and 
work experience as an electrician.

5.  The veteran's service-connected disorders do not preclude 
him from securing or following substantially gainful 
employment consistent with his education and occupational 
experience. 


CONCLUSIONS OF LAW

1.  The veteran does not have a lumbar spine disorder which 
is the result of disease or injury incurred in or aggravated 
by active duty, or which is due to a service connected 
disorder, and a lumbar spine disorder may not be presumed to 
have been incurred in-service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2005).

2.  The veteran does not have a cervical spine disorder which 
is the result of disease or injury incurred in or aggravated 
by active duty, or which is due to a service connected 
disorder, and a cervical spine disorder may not be presumed 
to have been incurred in-service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2005).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West  2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005), and implemented at 38 C.F.R § 3.159 (2005), amended 
VA's duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in an April 2004 correspondence.  His claims were 
thereafter readjudicated in an October 2004 supplemental 
statement of the case.  Based on the procedural history of 
this case, it is the conclusion of the Board that VA has 
complied with the duty to notify obligations set forth in 
38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO.  38 U.S.C.A. § 5103A.  The veteran 
was apparently awarded disability benefits by the Social 
Security Administration (SSA) in 1985.  Although his 
representative contends that the veteran still receives such 
benefits, in May 2002 the SSA indicated that the appellant's 
disability benefits were converted to retirement benefits 
when he turned 65 years of age (in 1991).  See 38 U.S.C.A. 
§ 402 (West 2002).  In December 2002, the SSA further 
indicated that his disability file with that agency had been 
destroyed.  The Board consequently concludes that no further 
efforts to obtain medical records from SSA are required. 

The record also reflects that the veteran has attended 
several examinations in connection with this appeal.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
prior to the November 2001 rating decision from which this 
appeal originates.  The November 2001 rating decision, 
January 2004 statement of the case, and supplemental 
statements of the case nevertheless collectively informed him 
of the criteria for establishing service connection for his 
claimed lumbar and cervical spine disorders, and of the 
criteria for establishing entitlement to a TDIU.  As 
explained above, he was advised of the information and 
evidence necessary to substantiate his claims, as well as the 
respective responsibilities of he and VA in obtaining 
evidence, in the April 2004 correspondence, and his claims 
were readjudicated by VA in October 2004.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the November 2001 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran has neither alleged nor shown prejudice 
from any error in the timing or content of the VCAA notice.  
Given the specificity of the VCAA notice, as well as the time 
afforded the appellant following the notice to respond, the 
Board finds that any error in the timing of the notice is 
harmless.

The Board notes that the veteran has not received VCAA notice 
as to the "downstream" element of his claims, namely the 
proper disability ratings or effective dates assignable in 
the event the claims are successful.  As explained below, the 
Board finds that neither service connection for the disorders 
at issue, nor entitlement to a TDIU is warranted.  The 
failure to afford him any appropriate notice of the 
"downstream" elements is consequently not prejudicial to 
the appellant.  See Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006); Bernard.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.

I.  Service connection

Factual background

Service medical records are silent for any complaints, 
finding or diagnosis of lumbar or cervical spine complaints.  
The records do not document a shrapnel injury to the back, or 
any scars in the area of the lumbar or cervical spines.

There is no postservice evidence of cervical spine complaints 
until 1992, or of any lower back complaints until 2000, 
although in October 1991 and June 1992, the veteran wrote 
that his "back" was injured in service when the U.S.S. 
Mount Hood exploded, sending shrapnel into the back and 
throwing him down.  During a December 1992 hearing, the 
veteran testified that he sustained shrapnel to the dorsal 
area of his back when ordnance aboard the referenced ship 
exploded; he indicated that the shrapnel worked its way out 
in the 1980s.  He testified that he was receiving anti-
inflammatory injections for neck problems he was told 
represented rheumatism or cervical spine arthritis from an 
injury.

In a March 1995 statement, Dr. W. Seeliger concluded that the 
veteran had a disorder related to injuries received from 
shrapnel in service.

At March 1996 VA examinations, the veteran was noted to have 
a linear scar in the midline of the dorsal area.  He reported 
that following service, he did not experience back problems 
for decades, and he explained that his back pain was 
localized to the dorsal spine.  Physical examination showed 
right dorsal scoliosis, but the examiner could not determine 
when the condition developed, noting that service medical 
records were negative for any evidence of spinal 
abnormalities.  The examiner also noted that per the 
veteran's history, there was no evidence of back problems for 
at least 25 years after service.  X-ray studies of the dorsal 
spine were negative for foreign bodies.

VA and private treatment records for May 1999 to March 2005 
show that in December 2000, the veteran reported lumbar pain 
after recently lifting heavy objects.  In March 2001, he 
reported receiving shrapnel to his lumbar spine in service, 
with low back pain since that time; X-ray studies that month 
were positive for the presence of foreign bodies in the L2-L3 
paraspinal area, as well as for degenerative joint disease.  
A November 2001 neurological clinic entry noted the presence 
of a scar at the low thoracic/high lumbar spine; the 
clinician diagnosed lumbosacral radiculopathy he believed was 
service-connected based on the veteran's account of a back 
injury in service.  X-ray studies in November 2001 of the 
lumbar spine were negative for evidence of foreign bodies, 
but did show a clip adjacent to the L4 vertebral body, as 
well as degenerative changes.  X-ray studies that month of 
the cervical spine also showed degenerative changes.  X-ray 
studies of the thoracic spine did not show any foreign 
bodies, but did show degenerative changes and a clip at the 
gastroesophageal junction.

On file are several statements by Dr. J. McDonald.  In a 
November 1992 statement, he noted that the service shrapnel 
injury was to the dorsal spine.  In March 1995, he noted that 
the veteran had paresthesia in the dorsal area radiating into 
the lower back.  In March 2001, he stated that the veteran 
had constant pain in the dorsal region from shrapnel wounds 
and remnant foreign bodies.  He also noted that the veteran 
experienced recurrent lumbar pain and numbness, and suggested 
that the paresthesia was caused by a service injury.

Of record are several statements by Dr. E. Megariotis.  In 
May 2001, he noted complaints of dorsal pain radiating into 
the neck and lower back, and recorded a history of shrapnel 
injuries to the dorsal and lumbar spines which had caused 
constant pain since service.  X-ray studies of the dorsal 
spine purportedly showed two small metallic fragments.  Dr. 
Megariotis concluded that the veteran developed 
cervicothoracic, lumbosacral, and sacroiliac spondylosis, 
arthrosis and contractures secondary to the torque and 
compression forces at the time of the explosion in service.  
He also noted that while the shrapnel did not damage any bone 
structures, the blast forces caused myoligamentous and joint 
injuries which worsened into arthritis.  In a January 2002 
statement, he noted that the veteran had myofascial 
contractures status post blast injury and shrapnel wounds.

In a December 2003 statement, Dr. Megariotis concluded that 
the veteran's present signs and symptoms represented the 
after effects and complications of service-related injuries 
to his spine.  In March 2004, he essentially re-iterated that 
opinion.  In November 2004, he indicated that recent Magnetic 
Resonance Imaging (MRI) studies showed a piece of metallic 
shrapnel at the lower thoracic area, and disc herniation at 
L4-L5, as well as other degenerative changes.  He repeated 
his December 2003 conclusion.  In January 2005, he again 
concluded that the veteran's signs and symptoms represented 
the after effects, complications, and progression of his 
post-traumatic cervical and lumbar spondylosis and myofascial 
contractures.  

At a November 2001 VA examination, the veteran reported 
receiving shrapnel wounds in service.  He reported a 15-year 
history of neck pain, and denied treatment in service for any 
neck problems.  He reported that he was treated in service 
for a wound to his lower back, and after service was treated 
in the 1960s for back problems.  The examiner read X-ray 
reports for November 2001 and concluded that they showed no 
retained foreign bodies, and no evidence of a shrapnel wound 
to the lower spine.  The examiner indicated that the 
degenerative changes in the lumbar and cervical spines noted 
by Dr. Megariotis were unrelated to the dorsal shell fragment 
wound.

The veteran attended a VA orthopedic examination in May 2003.  
He reported experiencing low back pain since service.  The 
examiner diagnosed "[b]ack strain, service-connected", and 
multi-level degenerative disc disease of the entire spine.  A 
May 2003 dermatological examination noted a scar in the mid-
back area.

At an April 2004 VA examination, the veteran reported 
experiencing low back pain since 1944.  X-ray studies of the 
lumbosacral and thoracic spines showed degenerative changes, 
but no retained foreign bodies.  The examiner diagnosed 
degenerative disc disease of the cervical spine; and 
ankylosing spondylosis with arthritis and degenerative disc 
disease of the lumbar spine.  The examiner concluded that the 
cervical and lumbar spine disorders were more likely due to 
ankylosing spondylosis and not to any injury for which 
service connection was in effect.  In a December 2004 
addendum, the examiner indicated that the veteran's kyphosis, 
antalgic gait and spasms were due primarily to a lumbar spine 
condition.  He noted that scoliosis and degenerative changes 
in the lumbar spine caused spasm, and that the back spasms 
were at least as likely as not caused by or a result of the 
lumbar spine condition in service.

At his May 2005 hearing before the undersigned, the veteran 
testified that he was struck in the back with shrapnel from 
an exploding ship, at which time he was also thrown onto his 
back.  He indicated that he received treatment in service for 
the incident, and filed for service connection for the back 
disorder immediately after service.  He testified that he 
received constant treatment for his back since shortly after 
discharge. 

The veteran attended a VA examination in September 2005, at 
which time the examiner reviewed the claims files and 
concluded that the lumbar and cervical spine disorders were 
not caused by or a result of any service connected injury.  
The examiner noted that the midback shrapnel injury was not 
seen on X-ray, and expressed doubt that Dr. Megariotis would 
order an MRI study if he believed there was any shrapnel in 
the lower spine.  He concluded in any event that even if the 
veteran did have remaining shrapnel, it did not affect the 
spinal column, and that the degenerative changes seen in the 
spine were related to age and past work activities.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Service incurrence of arthritis or an organic 
disease of the nervous system during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  


A.  Lumbar spine disability

Service medical records are silent for any reference to a 
lower back injury, or to low back complaints or findings.  
Although the veteran contends that he received lower back 
injuries during combat, the Board points out that his 
assertion concerning an enemy submarine as the cause of the 
explosion of the U.S.S. Mount Hood is based solely on the 
recent conjecture of the appellant and his fellow service 
comrades.  This conjecture is contradicted by a Navy 
Department Bulletin received in April 1995 which summarized 
the findings of the Board of Investigation responsible for 
determining the cause of the destruction of the U.S.S. Mount 
Hood.  The Bulletin specifically noted that the possibility 
that enemy action caused the explosion was remote, and 
explained that the most likely cause was rough handling of 
the ammunition on the ship.  The Board finds that the Navy 
Bulletin is of greater evidentiary value than the speculation 
of the veteran and his comrades concerning whether the 
explosion of the U.S.S. Mount Hood took place in the context 
of combat.  The Board consequently finds that the veteran did 
not engage in combat during service, and is not entitled to 
application of 38 U.S.C.A. § 1154(b) (West 2002).

Following service, there is no evidence on file of any lower 
back disorder until 2000, when he reported lower back pain 
from a recent lifting injury.  He thereafter reported 
receiving a shrapnel wound to the lower back in service.  The 
Board points out, however, that with the exception of the 
November 2001 VA treatment entry, examination of the 
veteran's back has consistently described a shrapnel scar 
located only in the dorsal area.  Moreover, while a March 
2001 clinician interpreted X-ray studies as showing retained 
foreign bodies in the lower back area, every other X-ray and 
MRI study has been negative for any reference to foreign 
bodies in that location.  The Board finds that the evidence 
as a whole shows that the veteran does not have any 
dermatological or diagnostic evidence suggesting a past 
shrapnel wound to the lower back.

In addition, despite his recent contention that he has 
experienced and received treatment for low back pain 
constantly since service, there is no postservice medical 
evidence of any lower back complaints until decades after 
service, and at his March 1996 VA examinations, he reported 
that he in fact did not experience any back problems for at 
least 25 years after service.  In November 2001, he reported 
that he first sought treatment for back complaints after 
service in the 1960s.  The Board notes in passing that the 
claim for VA benefits he filed in February 1946 was for an 
injury (which he described as a large tear) to the mid-back 
only.

In short, there is no evidence of a lower back wound or 
injury in service, or of any lower back disorder until 
decades after service.  The Board points out that, as a 
layperson, the veteran's statements and testimony as to 
medical diagnosis or causation do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App 492 
(1992).  The Board consequently finds that the veteran's 
statements and testimony concerning sustaining a lower back 
injury from the explosion in service are not credible.

Dr. McDonald suggested that the veteran's lumbar paresthesia 
was caused by service injury.  Dr. Megariotis has concluded 
on several occasions that the veteran sustained a shrapnel 
wound and a type of torque injury to his lower back from the 
ship explosion that had caused constant pain since that time, 
as well as degenerative changes.  The November 2001 
neurological clinician believed the veteran's lumbosacral 
radiculopathy was related to service based on the account of 
a back injury in service.  The May 2003 VA orthopedic 
examiner diagnosed "[b]ack strain, service-connected."  The 
April 2004 VA examiner first concluded that the lumbar spine 
disorder was not due to service-connected injury, but in 
December 2004 suggested that certain components of the 
disorder were caused by or a result of a lumbar spine 
condition present in service.

Notably, with the exception of the April 2004 examiner, each 
of the above opinions was based solely on history provided by 
the veteran which, as already explained, the Board does not 
find credible.  None of the opinions was based on a review of 
the veteran's claims files.  Dr. McDonald based his opinion 
on the veteran's assertion that he sustained a lower back 
injury in service.  Dr. Megariotis based his opinions on the 
veteran's assertion that he not only sustained a shrapnel 
wound to his lower back in service, but that he sustained a 
type of torque injury from being thrown down by the force of 
the blast, with a subsequent history of constant low back 
pain.  The history relied on by both physicians is not 
supported by the record.

The November 2001 neurological clinician also based his 
opinion on the veteran's unsupported account of a lower back 
injury in service.  The May 2003 VA orthopedic examiner 
concluded that the veteran had "[b]ack strain, service-
connected."  Assuming he was referring to the lumbar spine, 
the Board points out that it is unlikely he reviewed the 
claims files, given his recounting of injuries that are not 
found in the service medical records.  The April 2004 VA 
examiner, who did review the claims files, referred to a 
lumbar spine condition which is not reflected in the service 
medical records.  The Board notes again that the service 
records are silent for any reference to a lumbar spine 
condition.  The Board points out that the Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-96 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

In contrast, the September 2005 examiner reviewed the claims 
files, and addressed the basis for the opinions supportive of 
the veteran's claim.  The examiner concluded that the lumbar 
spine disorder was not related to any service injury, but 
rather to the aging process and to the veteran's past work 
activities.

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  It is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, in the context of the evidence of record, the 
Board places greater weight on the September 2005 opinion of 
the VA physician who reviewed the veteran's medical history 
and claims files, than it does on the opinions of Drs. 
McDonald and Megariotis, or the opinions of the November 2001 
clinician, May 2003 VA examiner, or April 2004 VA examiner.  
As already explained, the opinions supportive of the claim 
are based on a history supplied by the veteran which is not 
considered credible, and which is not corroborated by 
contemporaneous evidence.  The above opinions are therefore 
of no probative value.  Reonal, supra.  The Board points out 
that the veteran's representative argues that the opinions of 
Dr. Megariotis are entitled to greater evidentiary weight 
than the September 2005 VA opinion because he is the 
veteran's treating physician and a purported expert in his 
field.  The Court has explicitly rejected the broad 
application of the "treating physician rule" that gives the 
opinions of treating physicians greater weight in evaluating 
veterans' claims.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  Moreover, regardless of his level of expertise, 
he based his opinions on an uncorroborated history.  

The September 2005 opinion was ordered specifically to 
clarify the etiology of the lumbar spine disability.  That 
examiner reviewed the claims files, addressed the basis for 
the favorable opinions in this case, and concluded that the 
lumbar spine disorder was related to age and to his work 
history, and not to service injury.  The Board finds that the 
September 2005 physician's opinion is better supported by the 
evidence of record than the other opinions.  Accordingly, 
service connection on a primary basis for lumbar spine 
disability is not warranted.

The Board also finds that the preponderance of the evidence 
is against service connection on a secondary basis for the 
lumbar spine disorder.  While both Dr. McDonald and Dr. 
Megariotis noted that paresthesia and pain from the dorsal 
area was radiating into the lower back, neither physician 
suggested that the service-connected dorsal spine disorder 
actually caused or chronically worsened any underlying 
pathological condition in the lower back.  See generally, 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  
Both physicians instead clearly believed that the lower back 
disorder was directly related to injuries occurring in 
service.  

The November 2001 VA examiner concluded that the lumbar spine 
disorder was not related to the dorsal spine shrapnel wound, 
and the September 2005 examiner provided the same opinion.  
The Board consequently finds that the preponderance of the 
evidence is against service connection on a secondary basis 
for lumbar spine disability.

In sum, the record shows that the veteran did not sustain 
injury to his lumbar spine, whether through shrapnel wound or 
a torque injury, there is no evidence demonstrating the 
presence of any lower back disorder in service or until 
decades thereafter, and the evidence as a whole does not show 
that the lumbar spine disorder is etiologically related to 
service.  Nor does the evidence show that any service 
connected disorder (including the dorsal spine) caused or 
chronically worsened the lumbar spine disability.  The Board 
therefore concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
lumbar spine disability.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  The veteran's claim is 
denied.



B.  Cervical spine

Service medical records are silent for any reference to 
cervical spine complaints or findings, and there is no 
postservice medical evidence of cervical spine disability 
until 1992.  Nor does the veteran contend that he was treated 
for a cervical disorder in service, or that he had such a 
disorder until decades after service.  The Board points out 
that while the veteran testified in December 1992 that he was 
told that his cervical spine arthritis developed from an 
injury, he did not suggest that he was told the injury was 
one occurring in service.

Dr. Megariotis has concluded on several occasions that the 
veteran sustained cervical spine injury from a type of torque 
injury in connection with the ship explosion in service, and 
that his current degenerative changes are related to that 
service injury.  His opinions are not based, however, on a 
review of the claims files, which contain no reference to an 
injury to the cervical spine/neck area in service, or of any 
cervical spine complaints until decades after service.  As 
already discussed, a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).  The Board 
consequently finds that the opinions of Dr. Megariotis 
linking the current cervical spine disorder to service lack 
probative value.  The Board points out that there is 
otherwise no competent evidence linking the current cervical 
spine disorder directly to service.  The Board accordingly 
finds that the preponderance of the evidence is against 
service connection on a primary basis for cervical spine 
disability.

With respect to service connection on a secondary basis, Dr. 
Megariotis has noted that the veteran experiences dorsal pain 
radiating into the neck.  The Board points out, however, that 
Dr. Megariotis did not suggest that any dorsal pain radiating 
into the neck had actually caused or chronically worsened an 
underlying pathological condition in the cervical spine.  The 
Board notes in any event that the November 2001 VA examiner 
concluded that the cervical spine disorder was in fact 
unrelated to the dorsal spine disability, and that the 
September 2005 VA examiner, who reviewed the claims files, 
specifically concluded that the cervical spine disorder was 
not caused by or a result of any service-connected injury.  
The Board finds that the September 2005 VA opinion in 
particular is of greater probative value than the opinions of 
Dr. Megariotis, as it was based on a review of the entire 
record rather than the veteran's unsupported account of his 
medical history. 

In sum, there is no evidence of a cervical spine disorder in 
service or until decades thereafter, and the evidence as a 
whole does not show that the cervical spine disorder is 
etiologically related to service.  Nor does the evidence show 
that any service connected disorder (most particularly the 
dorsal spine) caused or chronically worsened the cervical 
spine disability.  The Board therefore concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for cervical spine 
disability.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  The veteran's claim is therefore denied.


II.  TDIU

Factual background

Service connection is in effect for PTSD, evaluated as 50 
percent disabling; shell fragment wound scar of the dorsal 
spine, evaluated as 10 percent disabling; tinnitus, evaluated 
as 10 percent disabling; degenerative changes of the dorsal 
spine, evaluated as 10 percent disabling; and for bilateral 
hearing loss, evaluated as 10 percent disabling.  The 
combined disability rating is 10 percent for the period prior 
to March 6, 2001; 20 percent for the period from March 6, 
2001, to October 10, 2001; 30 percent for the period from 
October 11, 2001, to October 20, 2002; and 70 percent for the 
period from October 21, 2002.

The reports of VA examinations conducted in March 1996 
document the veteran's assertion that he had worked as an 
electrician for 25 years until his retirement at age 62 
without experiencing any back problems or losing time from 
work for back complaints.  He reported that he suffered a 
myocardial infarction in 1985, and an episode of kidney 
cancer the next year.

VA and private treatment records from May 1999 to March 2005 
document treatment for degenerative changes in the dorsal 
spine.  A November 2001 neurological clinic entry records the 
veteran's assertion that he retired secondary to back pain.  
The records show treatment for other disorders including 
diabetes, coronary artery disease (with history of myocardial 
infarction), and history of renal cell cancer.

VA examination of the dorsal spine in December 2000 showed no 
pertinent physical findings other than a small scar and 
diffuse tenderness.

In a March 2001 statement, Dr. McDonald noted that the 
veteran experienced constant pain in the dorsal and shoulder 
regions, as well as lumbar pain and numbness.  He noted that 
the paresthesia prevented prolonged standing, walking or 
sitting activities, and concluded that the veteran was 
unemployable and had been unable to work since 1989.  

On a VA Form 21-8940 dated in April 2001, the veteran 
indicated that he was disabled from a back injury, and last 
worked on a full time basis in 1989; he indicated that he did 
not stop working on account of his back disorder.  He noted 
that he had not tried to obtain employment since 1989.  The 
veteran reported that he was born in 1926, and had completed 
two years of high school, with no other education or 
training.

In a May 2001 statement, Dr. Megariotis indicates that the 
veteran stopped working in 1989 due to worsening fatigue and 
back pains.

On a VA Form 21-8940 dated in April 2002, the veteran 
indicated that he last worked on a full time basis in 1985, 
and that he stopped working on account of his back disorder 
and hearing loss.  He noted that he had not tried to obtain 
employment since 1985.  The veteran reported that he had 
completed high school, and received training as an 
electrician.

In an October 2002 statement, the veteran reported that he 
stopped working because of his psychiatric disability and 
shrapnel wound.  In a March 2003 statement, the veteran 
indicated that he stopped working in 1985 because of back 
problems and hearing loss.

At a May 2003 VA orthopedic examination, the examiner noted 
that the veteran was not working, and required help with his 
activities of daily living.  He noted that the veteran 
experienced severe restrictions in standing and sitting, and 
diagnosed multi-level degenerative disc disease of the entire 
spine.  The examiner concluded that the veteran had poor 
tolerance for standing or sitting activities due to low back 
pain, that his gait was unstable, that he could not drive, 
and that he had a tendency to fall.  He concluded that the 
veteran was not employable in any sedentary or physical 
occupation.

At his May 2003 general medical examination, the veteran 
reported that he stopped working in 1985 on account of back 
pain, and received disability benefits from the SSA.  The 
examiner diagnosed degenerative joint disease of the spine, 
and concluded that the veteran's age and multiple medical 
problems precluded active physical labor, but that the 
veteran was capable of sedentary employment.

The report of a May 2003 psychiatric examination of the 
veteran indicates that he was not considered unemployable on 
account of his psychiatric disorder.

In a March 2004 statement, Dr. Megariotis opined that even 
part time employment was out of the question for the veteran.  
He noted that the veteran reported being totally disabled and 
unemployable for the past 18 years.  Dr. Megariotis concluded 
that there was no rehabilitation potential in light of his 
combined musculoskeletal, cardiovascular, metabolic, and 
neuropsychiatric conditions.  In a November 2004 statement, 
Dr. Megariotis noted that the veteran had severe spinal 
stenosis with lumbar disc herniation, as well as thoracic 
shrapnel with spondylosis and disc desiccation.  He concluded 
that the veteran was permanently and totally disabled as a 
result of his severe pathology.  He clarified that the 
veteran was no longer employable and had not been employable 
since 1994 because of his "service related" injuries.

A June 2004 statement from a Vet Center indicates that the 
veteran reported a history of difficulty in holding jobs due 
to conflicts with coworkers and superiors.

The report of a February 2005 psychiatric examination shows 
that the veteran reported that he worked in the past as an 
electrician, until he stopped working following a back 
injury.  He reported that he had a high school education.  He 
indicated that he was able to perform his activities of daily 
living.  The examiner concluded that the veteran's 
psychiatric symptoms were moderate, and that the psychiatric 
disability did not prevent him from obtaining employment.

At his May 2005 hearing before the undersigned, the veteran 
testified as to his current psychiatric symptoms.  He stated 
that he was granted disability benefits from the SSA for his 
back problems.  He indicated that he stopped working in 1989 
because of back problems and dizziness.  He noted that his 
back problems in particular interfered with his work as an 
electrician.

Analysis

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or  
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantially gainful employment.  38 
C.F.R. § 4.16(a).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
evaluating total disability, full consideration must be given 
to unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of  
success in overcoming the handicap of disability, and to the 
effects of combinations of disability.  38 C.F.R. 
§ 4.15.

As noted previously, the combined rating for the veteran's 
service-connected disorders is 70 percent, effective October 
21, 2002.  The percentage requirements of 38 C.F.R. § 4.16(a) 
are therefore met.  The determination of whether he is 
entitled to a  total rating based on unemployability is, 
therefore, dependent on a finding of whether his service-
connected disabilities preclude him from securing and 
following substantially gainful employment.

The record shows that the veteran stopped working in 1985 or 
1989.  Although he initially indicated that his back 
disorders (including his lumbar spine disability) did not 
prompt his retirement, he now contends that his back 
disorders, as well as his hearing loss and psychiatric 
disorder, caused him to stop working.  He also maintains that 
he was awarded SSA disability benefits for a back disorder.  
He consistently indicates that he has not tried to work since 
at least 1989.

In his March 2001 statement, Dr. McDonald suggested that the 
veteran was unemployable on account of lumbar problems.  Dr. 
Megariotis concluded that the veteran could not work, and had 
no rehabilitation potential owing to the combination of his 
musculoskeletal (including the nonservice connected lumbar 
and cervical spine disorders), cardiovascular, metabolic, and 
neuropsychiatric conditions.  In November 2004 he clarified 
that the veteran was permanently and totally disabled because 
of the combination of thoracic and lumbar spine disorders, 
and suggested that the cervical spine disorder impacted 
employability as well.
 
The May 2003 VA orthopedic examiner concluded that the 
veteran was not employable in any sedentary or physical 
occupation, but based his opinion primarily on symptoms 
attributable to the lower back disorder.  The May 2003 
general medical examiner (in looking at all of the veteran's 
service-connected disorders) concluded that the veteran was 
capable of sedentary employment.

The May 2003 and February 2005 psychiatric examiners 
concluded that the veteran's service-connected psychiatric 
disability did not render him unemployable.

In short, those opinions which indicate that the veteran is 
unemployable for all occupations are based on consideration 
of multiple nonservice-connected disorders, and none indicate 
that the veteran's service-connected disorders, alone or in 
combination, render him unable to obtain or maintain gainful 
employment.  The May 2003 general medical examiner concluded 
that the veteran was in fact capable of sedentary employment, 
and his psychiatric examiners are clear in their belief that 
the service-connected psychiatric disorder does not render 
him unemployable.  The Board acknowledges the veteran's 
assertions that he received SSA disability benefits at one 
point for a back disorder (and also for hearing loss).  He 
has not received such benefits for a number of years, 
however, and given the relatively benign physical findings of 
the dorsal spine on VA examination in December 2000, and even 
assuming the veteran did receive SSA benefits on the basis of 
a back disorder (as opposed to the contemporaneous events of 
a myocardial infarction and renal cell cancer) the Board 
finds it likely that the "back" disorder forming the basis 
for the receipt of SSA benefits was his lumbar or cervical 
spine disorder.

In order to warrant a total disability rating based on 
unemployability, the Board must determine if there are 
circumstances, apart from nonservice-connected disabilities, 
that place the veteran in a different position than other 
veterans with a 70 percent combined disability rating.  A 
high  rating presumes that the veteran has difficulty 
obtaining or  retaining employment; "the sole fact that the 
claimant is  unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  The Board finds that the preponderance of the 
probative evidence in this case indicates that the service-
connected disabilities do not preclude the veteran from 
securing and following substantially gainful employment.  For 
that reason the criteria for a total disability rating based 
on individual unemployability are not met, and the 
preponderance of the evidence is against the claim of 
entitlement to such a  rating.  38 U.S.C.A. § 5107




ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.




____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


